Citation Nr: 0913012	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-33 806	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and his friend


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The Veteran testified before a Decision Review Officer (DRO) 
in August 2006.  The Veteran testified before the undersigned 
Veterans Law Judge at a hearing in August 2008.  Transcripts 
of the hearings are of record.


FINDINGS OF FACT

1.  By an August 2001 rating decision, the RO denied service 
connection for PTSD; the Veteran did not appeal.

2.  The evidence related to the Veteran's PTSD claim received 
since the August 2001 rating decision relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  

3.  The Veteran has PTSD that is as likely as not related to 
his military service.


CONCLUSIONS OF LAW

1.  An August 2001 decision denying a claim of service 
connection for PTSD is final; new and material evidence 
sufficient to reopen the Veteran's claim has been presented.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.156, 20.1103 (2008).  

2.  The Veteran has PTSD that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was denied service connection for PTSD in August 
2001.  Notice of the denial was sent to the Veteran on August 
27, 2001.  The claim was denied because the evidence of 
record did not show that he had PTSD that was occurred in or 
caused by service.  The Veteran did not appeal that decision.  
The Veteran submitted a letter from a Vet Center dated in May 
2004, which the RO treated as petition to have his claim 
reopened.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2008).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the August 
2001 rating decision consisted of the Veteran's service 
treatment records (STRs) and personnel records through the 
end of his period of active duty ending in September 1967.  
The records did not show any in-service stressors or any 
diagnoses of PTSD. 

The relevant evidence received since the August 2001 denial 
consists of VA medical records, Vet Center records, buddy 
statements, the Veteran's testimony at his August 2006 and 
August 2008 hearings, and an August 2007 VA examination.  A 
buddy statement dated in March 2007 corroborates the 
Veteran's reported stressor of witnessing a civilian get run 
over by a truck, which crushed the man's head and caused 
blood to spurt.  The Veteran was diagnosed with PTSD at the 
VA examination.  At the examination, the Veteran reported his 
stressor of witnessing the civilian get run over by a truck.

Because the newly received evidence relates to an 
unestablished fact necessary to reopen the previously denied 
claim, namely, evidence of a diagnosis of PTSD based, in 
part, on a corroborated stressor, the Board finds that it is 
both new and material.

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for PTSD has been received, and the application to reopen 
will therefore be granted.  

As noted above, the Veteran's STRs are of record and show no 
complaints of, or treatment for, any mental disorder.  His 
personnel records show that he was stationed in Vietnam in 
1967.  They also show that the Veteran's buddy who submitted 
a statement dated in March 2007 was in the Veteran's 
battalion.  The Veteran's decorations consist of the National 
Defense Service Medal, the Vietnam Campaign Medal, and the 
Vietnam Service Medal.  There is no indication that the 
Veteran was directly involved in combat; nor has the Veteran 
contended that he was directly involved in combat.  

The Veteran contends that he has PTSD as a result of several 
in-service stressors, including witnessing a man run over by 
a truck, which crushed the man's head.

Of record are numerous VA treatment records dated from August 
2003 to September 2007, and Vet Center records dated from 
October 2000 to June 2004.  The records document the 
Veteran's diagnosis of, and treatment for, PTSD.  Vet Center 
records indicate that the Veteran's PTSD was opined to be 
related to his military service.

The Veteran testified before a DRO in August 2006.  He 
testified regarding his in-service stressors, which included 
witnessing a civilian who was run over by a truck.  He 
testified that he was with a friend when it happened.  

A buddy statement dated in March 2007 indicates that the 
writer was stationed with the Veteran in the 92nd Engineering 
Battalion at Long Binh post.  The statement shows that the 
writer was with the Veteran when they witnessed a man run 
over by a truck and saw blood squirting out of his head.  
This occurred during the first month that they were there. 

The Veteran was afforded a VA examination in August 2007.  
The Veteran reported that was stationed in Vietnam in 1967.  
He reported that around May 1967, he was off the base with a 
friend at Ben Hoa when he saw a Vietnamese man on a moped run 
over by a large military truck.  The man's head was crushed 
and blood was spurting all over.  The Veteran also reported 
other military stressors.  The examiner opined that the 
Veteran presented with face valid traumas, though not the 
type that ordinarily would be regarded as direct combat 
traumas.  He opined that the Veteran met the criteria for a 
diagnosis of PTSD.  The Veteran was diagnosed with PTSD, 
chronic, with depressive symptoms.  

The Veteran testified at a hearing in August 2008.  He again 
testified regarding the stressor of seeing the man run over 
by a truck.  He testified that he still thinks about the 
man's face and dreams about it.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Entitlement 
to service connection for PTSD requires medical evidence 
diagnosing PTSD in accordance with the DSM-IV, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.304(f); 4.125(a).  Where the claimed stressor is not 
related to combat, the Veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2008); Cohen v. Brown, 10 Vet. App. 128 
(1997).  Evidence denoting participation in combat includes 
award of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

Where VA determines that the Veteran did not engage in combat 
with the enemy, or that the Veteran did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, the Veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the Veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, the Veteran has been diagnosed with PTSD in accordance 
with the DSM-IV, based on his reported military stressors, 
which included witnessing a man run over by a truck.  The 
evidence does not show, nor does the Veteran contend, that he 
engaged in combat.  Thus, his reported stressor must be 
corroborated.  The Board finds that the March 2007 buddy 
statement credibly supports the occurrence of the claimed 
stressor and therefore corroborates the Veteran's account as 
to the occurrence of that stressor.  As noted above, the 
Veteran's personnel records confirm that the writer of the 
buddy statement was in the Veteran's same battalion.  There 
is nothing in the record to indicate that the buddy statement 
is not credible.  According the Veteran the benefit of the 
doubt, the Board finds that the Veteran's claimed stressor of 
witnessing the man run over by a truck occurred.  Because the 
Veteran was diagnosed with PTSD at his August 2007 
examination and the Veteran's stressor has been corroborated, 
the Board finds that there is sufficient evidence that the 
Veteran has PTSD linked to a confirmed in-service stressor.  
Consequently, on the basis of the above analysis, 
consideration of all of the evidence, and according the 
Veteran the benefit of the doubt, the Board finds it is at 
least as likely as not that the Veteran has PTSD that is 
attributable to his active military service.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


